PER CURIAM.
Rebecca Denise Payne appeals her conviction for possession of cocaine within 1000 feet of a school and also appeals the imposition of a cost/fine. We affirm the conviction but strike the cost/fine.
The state concedes that the teal court erred by assessing a “cost/fine” of $33 without statutory authority to do so. Accordingly, we strike that assessment. See Coby v. State, 666 So.2d 238 (Fla. 2d DCA 1996). The court may reimpose the costyfine upon remand. See Colby, 666 So.2d at 239 (citing Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995) (en banc)).
RYDER, AC.J., and PARKER and LAZZARA, JJ., concur.